TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 27, 2019



                                      NO. 03-18-00066-CV


                      Just Fondue It, L.L.C.; Capital Fondue, L.L.C.;
                  Michael R. Swartz, Jr.; and Kelly Ann Swartz, Appellants

                                                 v.

      Comerica Bank, a Texas Banking Association, successor in interest by merger to
               Comerica Bank, a Michigan banking corporation, Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES BAKER, KELLY, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on November 16, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.